Citation Nr: 0334575	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  00-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected left knee arthritis with 
meniscus tear, post operative, prior to September 1998.

2.  Entitlement to a disability rating in excess of 30 
percent for left total knee arthroplasty, subsequent to 
December 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956 and on various periods of active duty for training 
(ACDUTRA) with the Naval and Army Reserve.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in March 1995 and January 2000, which 
denied the veteran's claims of entitlement to increased 
ratings for his left knee disability.

The Board of Veterans' Appeals (Board) notes that the RO 
certified for appeal only the second issue, entitlement to a 
disability rating in excess of 30 percent for the veteran's 
left total knee arthroplasty (TKA).  Review of the claims 
folder reveals that the veteran was denied an evaluation 
greater than 20 percent for his left knee arthritis and 
meniscus tear by a rating decision dated in March 1995.  The 
veteran filed a timely notice of disagreement, and a 
Statement of the Case (SOC) was issued.  The veteran 
submitted a statement indicating a continued disagreement 
with the denial of an increased rating subsequent to the 
issuance of the SOC and within one year of the March 1995 
rating decision.  The statement satisfied the requirements of 
a substantive appeal, thus perfecting the issue for appellate 
consideration.  A Supplemental SOC (SSOC) was issued in 
January 1996, but no further action has been taken on the 
appeal by the RO.

A temporary total disability rating under 38 C.F.R. § 4.30 
was assigned while the veteran underwent the left TKA and for 
one year thereafter, from September 25, 1998 to December 1, 
1999.



REMAND

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board "to 
provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice."  The Federal Court found that 
section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) 
(West 2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The Board notes that, while the case law relating to the 
applicability of VCAA to claims such as this one, that were 
filed prior to its enactment, has been somewhat inconsistent 
(see Holliday v. Principi, 14 Vet. App. 280 (2001); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003)), the VA Office of General 
Counsel, after reviewing all of the relevant law and 
regulations, recently held that the regulatory provisions of 
38 C.F.R. § 3.159 implementing the duty to notify and duty 
to assist provisions of the VCAA were expressly provided for 
retroactive application for all claims that were pending 
before VA on November 9, 2000.  As such, these regulatory 
provisions were construed to apply retroactively.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board. 38 U.S.C.A. § 
7104(c) (West 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003). 

The Board finds that the VA has not fulfilled its duty to 
notify with regard to the veteran's claim for a rating 
greater than 20 percent for arthritis of the left knee with 
torn meniscus or for a rating greater than 30 percent for 
post left knee TKA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  In light of the Federal Circuit decisions and the 
General Counsel precedent opinion noted above, and because no 
further guidance or regulatory direction has been issued to 
implement them, the Board believes that the most appropriate 
action is to remand the veteran's claim to the RO so that the 
veteran can be provided with the appropriate assistance and 
notice under the VCAA, to include what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The Board further notes that the most recent VA examination 
of the veteran's left knee was conducted in January 2001, 
approximately three years ago.  The VA has a duty to assist 
the appellant in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination  38 C.F.R. § 3.159(c)(4) 
(2002).  This duty is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating 
greater than 20 percent for left knee 
arthritis and 30 percent for left knee 
TKA, and of the impact of the 
notification requirements on his claim.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination to 
evaluate his total left knee 
arthroplasty.  The claims folder must be 
made available to and be reviewed by the 
examiner.  The evaluation should include 
range of motion studies, as well as any 
other indicated tests.  The examiner is 
asked to report whether it is at least as 
likely as not that the veteran has any 
additional loss of motion of the knee due 
to pain or flare-ups of pain, supported 
by objective findings, or additional loss 
of knee motion due to excess 
fatigueability, weakened movement, or 
incoordination.  If additional loss of 
motion is present, the examiner should so 
state in degrees.  

The examiner's report should further 
address the degree and frequency of 
residual pain/and or weakness from the 
arthroplasty.  The examiner should 
comment on the presence or absence of 
knee instability, loose motion, or other 
symptoms associated with the left knee 
disorder, and note the frequency and 
severity of any such symptoms.  The 
examiner should also comment upon the 
surgical scar, noting the size, whether 
it limits function or motion, is 
associated with underlying tissue, or is 
unstable.

3.  The RO should readjudicate the claim 
for an increased rating for the veteran 
left knee disability, to include whether 
a separate compensable rating is 
warranted for a scar.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


